UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7008



GLENN D. BOWEN,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Department of Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-23-HC-BO)


Submitted:   November 22, 2005            Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn D. Bowen, Appellant Pro Se.     Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Glenn D. Bowen seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C. § 2254 (2000).                         An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a    circuit     justice   or    judge      issues    a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                   We have independently

reviewed the record and conclude that Bowen has not made the

requisite       showing.        Accordingly,     we    deny     a    certificate    of

appealability and dismiss the appeal.              We also deny Bowen’s motion

to appoint counsel.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately       presented     in   the

materials      before    the    court     and   argument       would   not    aid   the

decisional process.

                                                                             DISMISSED




                                        - 2 -